DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-13 and 17-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1 and 11 is the inclusion of the steps or functions of “wherein the controller is configured to determine a cylinder at which a revolutions per minute (RPM) deviation of an engine RPM sensor signal is out of a predetermined range as a cylinder having a disconnected glow plug, wherein the controller is configured to determine whether the number of the at least a disconnected glow plug is a same as a number of cylinders at which the RPM deviation is out of the predetermined range, and is configured to store the number of the at least a disconnected glow plug and information related to corresponding cylinders when the number of the at least a disconnected glow plug and the number of cylinders are a same, and wherein when the number of the at least a disconnected glow plug is not the same as the number of cylinders at which the RPM deviation is out of the predetermined range, the controller is configured to store information indicating that the at least a glow plug of all cylinders in the engine has been disconnected.” The prior art of record does not disclose, suggest or make obvious to one skilled in the art a controller configured to indicate glow plugs of all cylinders of an engine have been disconnected by comparing a number of disconnected glow plugs determined based on an engine start early-stage voltage of a vehicle to a number of cylinders in which an RPM deviation is out of a predetermined range. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747